DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1-5 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2020.
The applicant's request for rejoinder of the nonelected claims is acknowledged.  While it is proper to amend nonelected claims during prosecution to keep open the potential for rejoinder if/when elected claims are found allowable, the applicant should ensure that claim amendment do not raise issues of their own - such potential a 35 U.S.C. 112(d) concern between dependent claim 4 requiring the first and second chemical additives to be fluorescent or phosphorescent while independent claim 1 now requires both the first and second chemical additives to comprise phosphorescent molecules.

Drawings
The drawings were received on 08 December 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
Claims 6-9, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (JP 2014-129435) in view of Hashimura et al. (US 6,494,543) and Foscante et al. (US 2012/0094130).
Note: citations to JP 2014-129435 in this action refer to the attached machine translation.
	Sakabe et al. is directed a primer composition having corrosion resistance (paragraph 0001).  The primer further contains a fluorescent pigment (paragraph 0019).  An anticorrosive pigment, such as a phosphate, may be added to the primer along with the fluorescent pigment (paragraph 0046).  The fluorescent pigment may be a coumarin dye, a naphthalimide dye, or an inorganic pigment (paragraph 0047).  The primer preferably contains 0.2-1 wt% of fluorescent pigment (paragraph 0049).  The primer may be applied at a thickness of 10 m (paragraph 0062), i.e. about 0.00039 inches.
	Sakabe et al. teach neither the use of one of the recited phosphorescent molecules as the fluorescent pigment nor the size of the pigment.  Sakabe et al. further fails to teach the use of anticorrosive pigment having one of the recited cations.  However, Sakabe et al. do teach that an inorganic pigment, such as calcium sulfide doped with europium, may be used as the fluorescent pigment (paragraph 0047).  Sakabe et al. further teach that any anticorrosive pigment other than a chromate salt may be used and explicitly cite phosphates as an option (paragraph 0046).
	Hashimura et al. teach a pigmentation comprising a fluorescent pigment (column 3, lines 40-51).  Suitable fluorescent pigments include calcium sulfide doped with europium, zinc sulfide doped with copper, and strontium aluminates (column 2, line 52-column 3, line 6).
	Hashimura et al show that calcium sulfide doped with europium, zinc sulfide doped with copper, and strontium aluminates are known in the art as functionally equivalent fluorescent 
	Foscante et al. teach the use of aluminum phosphate as a corrosion inhibiting pigment for primer composition (abstract).
	It would have been obvious to one of ordinary skill in the art to use aluminum phosphate and the anticorrosive phosphate pigment in Sakabe et al. because the courts have held the selection of a known material (e.g. aluminum phosphate) based on its suitability for its intended use (e.g. anticorrosion pigment for a primer) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding the size of the inorganic fluorescent pigment, Sakabe et al. explicitly teach that the primer may be applied at a thickness of 10 m.  As such, it would have been obvious to one of ordinary skill in the art to use an inorganic fluorescent pigment having a particle size of no more than 10 m for primers to be applied at a thickness of 10 m since a composition containing a component larger than 10 m could not be applied at a thickness of 10 m.
	Regarding claims 8, 9, and 21, one skilled in the art would be motivated to use a coumarin dye and/or a naphthalimide dye (i.e. polycyclic or polyaromatic hydrocarbons as per claims 8 and 9 as well as photoluminescent materials as per claim 21) in combination with the inorganic pigment in the primer of Sakabe et al. because the courts have held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (JP 2014-129435) in view of Hashimura et al. (US 6,494,543) and Foscante et al. (US 2012/0094130) as applied to claim 6 above, and further in view of Hefty et al. (US 2012/0237740).
	Sakabe et al. taken in view of Hashimura et al. and Foscante et al. teach all the limitations of claim 22 except for the addition of a quantum dot and/or yttrium aluminum garnet to the primer composition.
	Hefty et al. teach that quantum dots are fluorescent particles that may be used as pigments applied in painted form (paragraphs 0004-0005).
	One skilled in the art would be motivated to use a combination of quantum dots and the other fluorescent pigments disclosed by Sakabe et al. and Hashimura et al. both are pigments known to exhibit fluorescence.  The courts have held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.

Terminal Disclaimer
The terminal disclaimer filed on 08 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application 16/152,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 08 December 2020 have been fully considered but they are not persuasive.
	The applicant argues that Sakabe et al. and Hashimura et al. are not combinable with each other because Sakabe et al. is directed to a static electricity diffusible primer while Hashimura et al. is directed to a pigmented tire.
	This is not persuasive because Sakabe et al. teach the incorporation of a fluorescent pigment into their primer composition and Hashimura et al. is relied upon merely to show that materials such as calcium sulfide doped with europium, zinc sulfide doped with copper, and strontium aluminates are all known fluorescent pigments.  The applicant has provided no showing or reasoning why one of ordinary skill in the art would presume that the materials disclosed in Hashimura et al. would only act as fluorescent pigments in the context of a tire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.